Exhibit 99.1
 
DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT, dated as of December [__], 2014 (this
“Agreement”), is made by and between Forward Industries, Inc., a New York
corporation (the “Company”), and __________ (“Indemnitee”).
 
RECITALS
 
WHEREAS, it is important to the Company to attract and retain as directors and
officers the most capable persons reasonably available;
 
WHEREAS, Indemnitee is a director and/or officer of the Company;
 
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
companies in today’s environment;
 
WHEREAS, Indemnitee’s willingness to serve as a director and/or officer of the
Company, or at the Company’s request to serve another entity in any capacity, is
based in part on Indemnitee’s reliance on this indemnification; and
 
WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to encourage Indemnitee’s continued service to the
Company or, at the Company’s request, another entity, in an effective manner,
and to provide Indemnitee with express contractual indemnification (regardless
of, among other things, any amendment to or revocation of such provisions or any
change in the composition of the Company’s Board of Directors (the “Board”) or
any acquisition, disposition or other business combination transaction relating
to the Company), the Company wishes to provide in this Agreement for the
indemnification of Indemnifiable Losses (as defined in Section 1(d)) and the
advancement of Expenses (as defined in Section 1(c)) to Indemnitee as set forth
in this Agreement and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1.            Certain Definitions. In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement with initial capital letters:
 
(a)                      “Affiliate” has the meaning given to that term in Rule
405 under the Securities Act of 1933; provided, however, that for purposes of
this Agreement the Company and its subsidiaries will not be deemed to constitute
Affiliates of Indemnitee.
 
(b)                      “Claim” means any threatened, pending or completed
action, suit or proceeding (whether civil, criminal, administrative,
arbitrative, investigative or other), whether instituted by the Company or any
other party (including, without limitation, any governmental entity), or any
inquiry or investigation, whether instituted by the Company or any other party
(including, without limitation, any governmental entity) that Indemnitee in good
faith believes might lead to the institution of any such action, suit or
proceeding; provided, however, that Claim shall not include any action by the
Company to enforce its rights under any confidentiality or non-compete
agreements with Indemnitee.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)                      “Expenses” includes all reasonable attorneys’ and
experts’ fees, expenses and charges and all other reasonable costs, expenses and
obligations paid or incurred in connection with investigating, defending, or
participating (as a party, a witness, or otherwise) in (including on appeal), or
preparing to defend or participate in, any Claim.
 
(d)                      “Indemnifiable Losses” means any and all Expenses,
damages, losses, liabilities, judgments, fines, penalties and amounts paid or
payable in settlement (including, without limitation, all interest, assessments
and other charges paid or payable in connection with or in respect of any of the
foregoing) relating to, resulting from or arising out of any act or failure to
act by Indemnitee, or his or her status as any person referred to in clause (i)
of this sentence, (i) in his or her capacity as a director, officer, employee or
agent of the Company, any of its Affiliates or any other entity as to which
Indemnitee is or was serving at the request of the Company as a director,
officer, employee, member, manager, trustee, agent or any other capacity of
another corporation, limited liability company, partnership, joint venture,
trust or other entity or enterprise, whether or not for profit and (ii) in
respect of any business, transaction or other activity of any entity referred to
in clause (i) of this sentence.
 
2.            Basic Indemnification Arrangement. The Company will indemnify and
hold harmless Indemnitee to the fullest extent permitted by the laws of the
State of New York in effect on the date hereof or as such laws may from time to
time hereafter be amended to increase the scope of such permitted
indemnification (but in no case less than the extent permitted under the laws in
effect as of the date hereof) against all Indemnifiable Losses relating to,
resulting from or arising out of any Claim. Except as provided in Sections 3 and
19, Indemnitee will not be entitled to indemnification pursuant to this
Agreement in connection with any Claim initiated by Indemnitee against the
Company or any director, officer or shareholder of the Company unless the
Company has joined in or consented to the initiation of such Claim.
 
3.            Advancement of Expenses; Undertaking by Indemnitee. Indemnitee’s
right to indemnification in Section 2 of this Agreement shall include the right
of Indemnitee to be advanced by the Company any Expenses paid or incurred by
Indemnitee or which Indemnitee reasonably determines likely to be payable in
connection with any Claim asserted or brought by Indemnitee for indemnification
or advance payment of Expenses by the Company under this Agreement or any other
agreement or under any provision of the Company’s Certificate of Incorporation,
as amended, and/or Bylaws (collectively, the “Constituent Documents”) now or
hereafter in effect relating to Claims for Indemnifiable Losses; provided,
however, that Indemnitee will return, without interest, any such advance which
remains unspent at the final conclusion of the Claim to which the advance
related.  Provided, further, that, except as provided in Section 18, all amounts
advanced to Indemnitee, including, but not limited to, such Expenses shall be
repaid to the Company by Indemnitee if it shall ultimately be determined in a
final judgment that Indemnitee is not entitled to be indemnified by the Company
pursuant to this Agreement.
 
4.            .Partial Indemnity, Etc.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Indemnifiable Loss but not for all of the total amount thereof,
the Company will nevertheless indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled. Moreover, notwithstanding any other provision of
this Agreement, to the extent that Indemnitee has been successful on the merits
or otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Loss or in defense of any issue or matter therein, including,
without limitation, dismissal without prejudice, Indemnitee will be indemnified
against all Expenses incurred in connection therewith. In connection with any
determination as to whether Indemnitee is entitled to be indemnified hereunder,
there will be a presumption that Indemnitee is so entitled, and the burden of
proof shall, to the extent permitted by law, be on the Company to establish that
Indemnitee is not so entitled.
 
 
2

--------------------------------------------------------------------------------

 
 
5.            No Other Presumption. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, will not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.
 
6.            Non-Exclusivity, Etc.  The rights of Indemnitee hereunder will be
in addition to any other rights Indemnitee may have under the Constituent
Documents, or the substantive laws of the Company’s jurisdiction of
incorporation, any other contract or otherwise (collectively, “Other Indemnity
Provisions”); provided, however, that (i) to the extent that Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (ii) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder. Amendments to any of the Constituent Documents
adopted after the date hereof shall not adversely affect, deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision.
 
7.            Liability Insurance.  For the duration of Indemnitee’s service as
a director and/or officer of the Company, and thereafter for so long as
Indemnitee shall be subject to any pending or possible Indemnifiable Losses, the
Company shall use commercially reasonable efforts to cause to be maintained an
insurance policy or policies that is at least substantially comparable in scope
and amount to that provided by the Company’s current policies of directors’ and
officers’ liability insurance (the “D&O Insurance”), pursuant to which
Indemnitee will be covered by such policy or policies, in accordance with its or
their terms, to the maximum extent of the coverage available for any director or
officer of the Company. In all policies of directors’ and officers’ liability
insurance obtained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits, subject to
the same limitations, as are accorded to the Company’s directors and officers
most favorably insured by such policy.
 
8.            Subrogation. In the event of payment under this Agreement, the
Company will be subrogated to the extent of such payment to all of the related
rights of recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors). Indemnitee will execute all papers reasonably required
to evidence such rights (all of Indemnitee’s reasonable Expenses, including
attorneys’ fees and charges, related thereto to be reimbursed by or, at the
option of Indemnitee, advanced by the Company).
 
 
3

--------------------------------------------------------------------------------

 
 
9.            No Duplication of Payments.  The Company will not be liable under
this Agreement to make any payment in connection with any Indemnifiable Loss
made against Indemnitee to the extent Indemnitee has otherwise actually received
payment (net of Expenses incurred in connection therewith) under any insurance
policy, the Constituent Documents and Other Indemnity Provisions or otherwise of
the amounts otherwise indemnifiable hereunder provided that, if Indemnitee for
any reason is required to disgorge any payment actually received by him, the
Company shall be obligated to pay such amount to Indemnitee in accordance with
the other terms of this Agreement (i.e., disregarding the terms of this Section
9).
 
10.           Defense of Claims.  The Company will be entitled to participate in
the defense (including, without limitation, the negotiation and approval of any
settlement) of any Claim in respect of which Indemnitee may seek indemnification
from the Company hereunder, or to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee, provided that in the event that (i) the
use of counsel chosen by the Company to represent Indemnitee would present such
counsel with an actual or potential conflict, (ii) the named parties in any such
Claim (including any impleaded parties) include both the Company and Indemnitee
and Indemnitee shall conclude that there may be one or more legal defenses
available to him or her that are different from or in addition to those
available to the Company, or (iii) any such representation by the Company would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee will be entitled to retain separate counsel (but not
more than one law firm plus, if applicable, local counsel in respect of any
particular Claim) at the Company’s expense. Notwithstanding the preceding
sentence, in any event the Company shall be liable to Indemnitee under this
Agreement for the reasonable costs of investigation and preparation for the
defense of any Claim (including, without limitation, appearing as a witness and
reasonable fees and expenses of counsel in connection therewith). The Company
shall not be liable to Indemnitee under this Agreement for any amounts paid in
settlement of any threatened or pending Claim effected without the Company’s
prior written consent. The Company will not, without the prior written consent
of Indemnitee, effect any settlement of any threatened or pending Claim that
Indemnitee is or could have been a party to unless such settlement solely
involves the payment of money and includes an unconditional release of
Indemnitee from all liability on any claims that are the subject matter of such
Claim. Neither the Company nor Indemnitee shall unreasonably withhold its
consent to any proposed settlement.
 
11.           Survivability.
 
The obligation of the Company to indemnify Indemnitee with respect to
Indemnifiable Losses that Indemnitee may incur by reason of Indemnitee’s service
as a director, officer, employee, agent, fiduciary or representative of the
Company, as provided under this agreement, shall survive the termination of your
service in any such capacity and shall inure to the benefit of your heirs,
executors and administrators.
 
12.           Successors And Binding Agreement.
 
(a)                      The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company (a
“Successor”), by agreement in form and substance satisfactory to Indemnitee and
his or her counsel, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent the Company would be required to perform
if no such succession had taken place. This Agreement will be binding upon and
inure to the benefit of the Company and may be assigned to a Successor, but will
not otherwise be assignable or delegatable by the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)                      This Agreement will inure to the benefit of and be
enforceable by Indemnitee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, legatees and other successors.
 
(c)                      This Agreement is personal in nature and neither of the
parties hereto will, without the consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 11 and 12(a) and 12(b). Without limiting the generality or effect of
the foregoing, Indemnitee’s right to receive payments hereunder will not be
assignable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by Indemnitee’s will or by the laws of descent and
distribution, and, in the event of any attempted assignment or transfer contrary
to this Section 12(c), the Company will have no liability to pay any amount so
attempted to be assigned or transferred.
 
13.           Notices.  For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission or electronic mail, mailed by United States registered or certified
mail, return receipt requested, postage prepaid or sent for next-day delivery by
a nationally recognized overnight courier service, addressed to the Company (to
the attention of the Secretary of the Company) and to Indemnitee at the
addresses shown on the signature page hereto, or to such other address as any
party may have furnished to the other in writing and in accordance herewith,
except that notices of changes of address will be effective only upon receipt.
All such notices will deemed to be delivered upon receipt thereof. The failure
by Indemnitee to notify the Company of any Claim will not relieve the Company
from any liability under this Agreement unless, and only to the extent that, the
Company did not otherwise learn of the Claim and such failure results in
forfeiture by the Company of substantial defenses, rights or insurance coverage.
 
14.           Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of New York, without giving effect to the
principles of conflict of laws of such State. Each party consents to
non-exclusive jurisdiction of any New York state or federal court for purposes
of any action, suit or proceeding hereunder and waives any objection to venue
therein or any defense based on forum non conveniens or similar theories.
 
15.           Validity. If any provision of this Agreement or the application of
any provision hereof to any person or circumstance is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstance will not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent, and only to the extent, necessary to
make it enforceable, valid or legal.  In the event that any court or other
adjudicative body shall decline to reform any provision of this Agreement held
to be invalid, unenforceable or otherwise illegal as contemplated by the
immediately preceding sentence, the parties thereto shall take all such action
as may be necessary or appropriate to replace the provision so held to be
invalid, unenforceable or otherwise illegal with one or more alternative
provisions that effectuate the purpose and intent of the original provisions of
this Agreement as fully as possible without being invalid, unenforceable or
otherwise illegal.
 
 
5

--------------------------------------------------------------------------------

 
 
16.           Miscellaneous. No provision of this Agreement may be waived,
modified or discharged unless such waiver, modification or discharge is agreed
to in writing, signed by Indemnitee and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement. References to Sections are to references to Sections of this
Agreement.
 
17.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same agreement.
 
18.           Legal Fees and Expenses; Interest.
 
(a)                      It is the intent of the Company that Indemnitee not be
required to incur legal fees and or other Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise, because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. Accordingly, without limiting the generality or effect of any other
provision hereof, if it should appear to Indemnitee that the Company has failed
to comply with any of its obligations under this Agreement or in the event that
the Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, the
Company irrevocably authorizes Indemnitee from time to time to retain counsel of
Indemnitee’s choice, at the expense of the Company as hereafter provided, to
advise and represent Indemnitee in connection with any such interpretation,
enforcement or defense, including without limitation the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any director, officer, stockholder or other person affiliated with the Company.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to Indemnitee’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and Indemnitee agree that a confidential relationship
shall exist between Indemnitee and such counsel. Without respect to whether
Indemnitee prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for any
and all attorneys’ and related fees and expenses incurred by Indemnitee in
connection with any of the foregoing.
 
(b)                      Any amount due to Indemnitee under this Agreement that
is not paid by the Company by the date on which it is due will accrue interest
at the maximum legal rate under New York law from the date on which such amount
is due to the date on which such amount is paid to Indemnitee.
 
 
6

--------------------------------------------------------------------------------

 
 
19.           Right of Indemnitee to Indemnification Upon Application.  Except
as provided in Section 3, any indemnification under this Agreement shall be made
as soon as practicable but in any event no later than 20 days after receipt of
the written request of Indemnitee for such indemnification (such request to be
accompanied by reasonable supporting documentation of the Indemnifiable Losses),
unless it is determined in a final non-appealable judgment that Indemnitee has
not met the relevant standards for indemnification set forth in this Agreement.
 
20.           Certain Interpretive Matters.  No provision of this Agreement will
be interpreted in favor of, or against, either of the parties hereto by reason
of the extent to which any such party or its counsel participated in the
drafting hereof or by reason of the extent to which any such provision is
inconsistent with any prior draft hereof.
 


 
IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.
 


 
Forward Industries, Inc.
477 Rosemary Ave., Suite 219
West Palm Beach, Florida 33401




By:___________________________
Name:
Title:




[name and address]


______________________________
 
 

 
 
7

--------------------------------------------------------------------------------

 